DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:

For claim 1:
In line 6, it should be “the monitor” instead of “themonitor”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 10, it is unclear whether it should be “the leakage state” as per line 2.
In line 10, “the dynamic internal” lacks of antecedent basis.

For claim 2:
In line 3, “the step” lacks of antecedent basis.

For claim 3:
In line 2, it is unclear whether it should be “the base plate” as per claim 1.
In line 4, then, it is unclear to which “the base plate” it is referring (e.g. line 2 or claim 1).
In line 5, it is unclear whether it should be “of the presence of the fluid”.
In line 5, then, it is unclear to which “the base plate” it is referring (e.g. line 2 or claim 1).

For claim 4:
In line 1, it is unclear to which “the base plate” it is referring (e.g. claim 3 or claim 1).
In line 2, it is unclear whether it should be “the plurality of electrodes”.
In line 2, it is unclear whether it should be “to detect the presence of the fluid”.
In line 3, then, , it is unclear to which “the plurality of electrodes” it is referring (e.g. line 2 or claim 1).

For claim 6:
In line 4, it is unclear the scope of “thereof”. That is, it is unclear whether it is referring to a “change” in the data, parameter data, electrodes, or capacitance.

For claim 9:
In lines 1-2, it is unclear whether it should be “wherein the determining the one or more moisture”.

For claim 10:
In line 3, “the one or more moisture pattern” lacks of antecedent basis.

For claim 18:
It is unclear whether this is an independent or dependent claim.

For claim 19:
It is unclear whether this is an independent or dependent claim.

For claims 2-16 and 18-19:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 19, it recites “A computer readable storage medium…” in line 1. However, the broadest reasonable interpretation of the claim, when read in light of its corresponding disclosure, appears to be embodied on a transitory computer readable medium or signal. Therefore, the claims are rejected as being directed to non-statutory subject matter.  Examiner recommends amending the claim in order to include “non-transitory computer readable medium comprising …”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1)-(a)(2) as being anticipated by Thirstrup et al. (hereinafter Thirs) (US Patent Application Publication No. 2017/0340474).

Regarding claim 1, Thirs teaches a method (Figs. 8), performed in an accessory device (reader 109), for communicating a leakage state of a medical appliance (current leakage communicated on a medical device [Paragraph 49]) comprising a base plate configured to be placed on a skin surface of a user (base plate on user’s skin [Paragraph 49]), the base plate comprising a plurality of electrodes (plurality of electrodes [Paragraphs 48-49]), wherein the accessory device comprises an interface configured to communicate (mobile device 103 [Paragraph 123]) with a monitor device of a medical system comprising the medical appliance (at least service centers 105, 116 are being notified about the leakage), the method comprising:
obtaining monitor data from the monitor device (two-way communication between the service centers and the mobile device [Paragraph 123]), the monitor data comprising data obtained from the plurality of electrodes of the base plate by the monitor device (data from the electrodes of the base plate [Paragraph 123]), the monitor data being indicative of presence of fluid at a proximal side of a first adhesive layer of the base plate towards the skin surface (data being informing about the leakage through found fluid on the proximal side of layer [Paragraph 123]);
determining a leakage state indicative of the dynamic internal state of the base plate based on the monitor data (leakage state being determined [Paragraph 123]), and
communicating the leakage state of the base plate via the interface (service center being notified about the leakage [Paragraph 123]).

Regarding claim 2, Thirs further teaches the method according to claim 1, the method comprising: determining whether the leakage state fulfils a leakage criterion indicative of leakage risk, and performing the step of communicating the leakage state when the leakage state fulfils the leakage criterion (when thresholds are met, the leakage is being determined and informed [Paragraph 119]).

Regarding claim 3, Thirs further teaches the method according to claim 1, wherein the medical appliance comprises a medical pouch ([Paragraph 58]) and a base plate comprising the first adhesive layer ([Paragraphs 48-49]) which has the first proximal side, and wherein obtaining monitor data comprises obtaining monitor data from the base plate, the monitor data being indicative of presence of fluid at the proximal side of the first adhesive layer of the base plate ([Paragraphs 48-49, 123]).

Regarding claim 4, Thirs further teaches the method according to claim 3, wherein the base plate comprises a plurality of electrodes ([Paragraphs 77-78]) configured to detect presence of fluid on the proximal side in a primary sensing zone and a secondary sensing zone (fluids being determined in the electrodes [Paragraphs 48-49, 123]), the plurality of electrodes including a first leakage electrode, a second leakage electrode, and a third leakage electrode (the number of electrodes is directed to plurality [Paragraph 48]), and wherein obtaining monitor data comprises obtaining data representative of detection of fluid on the proximal side in the primary sensing zone and the secondary sensing zone ([Paragraphs 48-49, 123]).

Regarding claim 5, Thirs further teaches the method according to claim 1, wherein the monitor data comprises data and/or parameter data (leakage data [Paragraphs 48-49, 123]).

Regarding claim 6, Thirs further teaches the method according to claim 5, wherein the data and/or the parameter data are indicative of resistance between any two of the plurality of electrodes, capacitance and/or inductance between any two of the plurality of electrodes, and/or any change thereof ([Paragraphs 30, 36, 52]).

Regarding claim 7, Thirs further teaches the method according to claim 5, wherein obtaining the monitor data comprises obtaining localized monitor data with respect to a location and/or zone at the proximal side of the first adhesive layer of the base plate, and/or time information data and wherein determining the leakage state comprises determining a leakage location and/or a leakage time information ([Paragraphs 69-70, 27-28]).

Regarding claim 8, Thirs further teaches the method according to claim 1, wherein determining the leakage state of the medical appliance based on the monitor data comprises determining one or more moisture pattern types based on the monitor data ([Paragraphs 9, 86, 126]).

Regarding claim 9, Thirs further teaches the method according to claim 8, wherein determining one or more moisture pattern types based on the monitor data comprises identifying a moisture pattern type based on parameter data ([Paragraphs 9, 86, 126]).

Regarding claim 10, Thirs further teaches the method according to claim 2, wherein the leakage criterion is fulfilled when a leakage of output is identified at the proximal side based on the one or more moisture pattern types ([Paragraphs 9, 86, 126]).

Regarding claim 11, Thirs further teaches the method according to claim 8, wherein determining the leakage state of the medical appliance based on the monitor data comprises deriving the leakage state based on the one or more moisture pattern types ([Paragraphs 9, 86, 126]).

Regarding claim 12, Thirs further teaches the method according to claim 1, wherein the interface comprises an audio interface, a visual interface, and/or a transceiver module (mobile device 103).

Regarding claim 13, Thirs further teaches the method according to claim 1, wherein communicating the leakage state of the medical appliance comprises displaying, on a visual interface of the accessory device, a user interface comprising a user interface object representative of the leakage state (Figs. 8).

Regarding claim 14, Thirs further teaches the method according to claim 13, wherein the user interface object representative of the leakage state comprises one or more of a first user interface object, and a second user interface object, wherein the first and/or second user interface objects are indicative of one or more of: a first leakage state and a second leakage state (mobile device 103 detecting and communicating the leakages states).

Regarding claim 15, Thirs further teaches the method according to claim 1, wherein communicating the leakage state of the medical appliance comprises notifying the user via the interface (through the mobile device 103).

Regarding claim 16, Thirs further teaches the method according to claim 1, wherein the medical system comprises a server device, communicating the leakage state of the medical appliance comprises communicating the leakage state of the medical appliance to the server device (service centers).

Regarding claim 17, Thirs teaches an accessory device (Figs. 8), wherein the accessory device is configured to form part of a medical system (reader 109) comprising a medical appliance comprising a base plate configured to be placed on a skin surface of a user (base plate on user’s skin [Paragraph 49]), the base plate comprising a plurality of electrodes (plurality of electrodes [Paragraphs 48-49]), the accessory device comprising:
a memory (reader 109 comprising memory);
a processor coupled to the memory (a processor comprised within the reader 109); and
an interface, coupled to the processor, configured to communicate (mobile device 103 [Paragraph 123]) with a monitor device of the medical system (at least service centers 105, 116 are being notified about the leakage);
wherein the interface is configured to obtain monitor data from the monitor device (two-way communication between the service centers and the mobile device [Paragraph 123]), the monitor data comprising data obtained from the plurality of electrodes of the base plate by the monitor device (data from the electrodes of the base plate [Paragraph 123]), the monitor data being indicative of presence of fluid at a proximal side of a first adhesive layer of the base plate towards the skin surface (data being informing about the leakage through found fluid on the proximal side of layer [Paragraph 123]);
wherein the processor is configured to determine a leakage state indicative of the dynamic internal state of the base plate based on the monitor data (leakage state being determined [Paragraph 123]);
wherein the memory is configured to store the monitor data and/or the leakage state (memories within the devices); and
wherein the interface is configured to communicate the leakage state of the base plate to the user (leakage state being determined [Paragraph 123]).

Regarding claims 18-19, these claims are rejected as applied to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 16, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633